DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims
	Claim 11, lines 1-2 “The electric power management device according to claim 1” has been changed to – “An electric power management device” --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a charge-and-discharge unit configured to be able to perform charging from the building to the battery and discharging from the battery to the building, a control unit configured to control driving of the charge-and-discharge unit, and an auxiliary battery configured to receive electric power from the battery and store the electric power; the command issuing unit causes the control unit to operate for issuing the command to perform the charging and discharging, and causes the control unit not to operate in a case where the command issuing unit restrains an issuance of a command to start the discharging or an issuance of a command to start the charging, the control unit controls the driving of the charge-and-discharge unit based onPage 2 of 7Application No.: 16/815480 Amendment Dated: March 14, 2022Reply to Office Action of: December 13, 2021the electric power of the auxiliary battery, and the auxiliary battery is charged with the electric power of the battery while at least one of: the charge-and-discharge unit is charging the battery; and the vehicle is traveling.
In regards to claim 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
at a time when the command issuing unit issues a command to stop the charging and discharging in response to a change in the supply-demand balance of the electric power in the building, the storage unit stores the charging rate of the battery at times of starting the charging and discharging.
In regards to claim 11, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
at a time when a predetermined time period elapses since the charging and discharging is started, the storage unit stores the charging rate of the battery at the time, and then the command issuing unit continues the charging and discharging.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842